Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (DE 3615151 A1).

Regarding claim 1, Franz discloses an apparatus for chopping and discharging crop residue (see Fig. 6-8), the apparatus comprising: 
a rotor (drum 19) comprising a plurality of chopping elements (4), the rotor rotatable about an axis; and 
a rotor housing comprising: 
an inlet opening (Fig. 7, where straw 2 exits at the rear of shaker 1); 

a second outlet (paragraph 19 lines 161-162, either one of the side outlets) having a second discharge spout through which another portion of the crop residue is discharged from the rotor housing, wherein the second outlet is axially offset along the axis from the inlet opening (see Fig. 8, when 20 is closed, straw is still shown to be discharged).

Regarding claim 2, Franz discloses the apparatus according to claim 1, further comprising at least one guide vane (17) mounted to an interior surface of the rotor housing between the inlet opening and the second outlet, wherein, the chopping elements are configured to interact with the at least one guide vane to direct crop residue in a helical path (paragraph 19, lines 155-157).

Regarding claim 3, Franz discloses the apparatus according to claim 1, wherein the inlet opening is disposed located in an upper region of the rotor housing (see Fig. 7).

Regarding claim 4, Franz discloses the apparatus according to claim 3, wherein the first and second outlets are located in a lower rear quadrant of the rotor housing and wherein the rotor rotates in a direction wherein the chopping elements move towards the rear along a lower portion of their path (see Fig. 7, 8 an arrow shows the direction of rotation of the rotor).

Regarding claim 5, Franz discloses the apparatus according to any preceding claim 1, wherein the inlet opening is limited in width to a portion of the rotor length of the rotor (paragraph 19 lines 158-

Regarding claim 6, Franz discloses the apparatus according to claim 1, further comprising a third outlet (the side outlet opposite that in claim 1) having a third discharge spout through which a third portion of the crop residue is discharged from the rotor housing, wherein the third outlet is axially offset along the axis from the inlet opening, wherein the inlet opening is located axially intermediate the housing ends (see Fig. 6-8), wherein the second and third outlets are offset in the axial direction to either side of the inlet opening and the first outlet.

Regarding claim 7, Franz discloses the apparatus according to claim 6, wherein the inlet opening and the first outlet are disposed centrally located with respect to the rotor length (the first inlet and outlet are each centered along the rotor axis).

Regarding claim 8, Franz discloses the apparatus according to claim 6, wherein the first, second and third outlets are each laterally offset from one another (the second and third outlets are separated by the first outlet, the selective cover 20 over the first outlet preventing any of the outlets from overlapping).

Regarding claim 9, Franz discloses the apparatus according to claim 1, further comprising air vane elements (15) mounted to the rotor in an acceleration zone (the sections of the rotor extending further than the first outlet in the lateral directions) axially proximate to the second and/or third outlets.

Regarding claim 10, Franz discloses the apparatus according to claim 9, wherein the acceleration zone is devoid of chopping elements (see Fig. 7, 8, chopping elements 4 are only shown in the zone covered by 20).

Regarding claim 12, Franz discloses the apparatus according to claim 1, wherein the rotor housing is cylindrical (18 and 20 are generally cylindrical).

Regarding claim 13, Franz discloses the apparatus according to claim 1, further comprising a passive tailboard which has directional vanes (9) attached thereto, wherein the directional vanes are located downstream of the first and second outlets and configured to direct discharge laterally.

Regarding claim 14, Franz discloses a combine (paragraph 1, a combine harvester) harvester comprising the apparatus according to claim 1.

Regarding claim 15, Franz discloses the combine harvester according to claim 14, further comprising: a grain separating apparatus (1) having a straw ejection zone (where 1 terminates above the rotor) located above the rotor housing; and a shroud configured to funnel crop residue from the straw ejection zone into the inlet opening (the combine housing enclosing both the straw walker and rotor serve as a shroud).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (DE 3615151 A1).

Regarding claim 11, Franz discloses the apparatus according to any preceding claim 1. 
Franz does not disclose wherein the inlet opening is trapezium-shaped.
It would be obvious to one of ordinary skill in the art to provide the inlet opening with a trapezium shape. It has been held that changes in shape require only routine skill in the art (MPEP.2144.04.IV.B).


Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. Applicant argues that Franz (DE 3615151 A1) does not teach or suggest that the rotor housing has an inlet opening, a first outlet having a first discharge spout through which a portion of the crop residue is discharged from the rotor housing, wherein the first outlet is axially aligned along the axis with the inlet opening, and a second outlet having a second discharge spout through which another portion of the crop residue is discharged from the rotor housing, wherein the second outlet is axially offset along the axis from the inlet opening. The 35 U.S.C. 102 rejection of claim 1 above has been updated to clarify the locations of the first and second outlets disclosed by Franz.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671